COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
BEN EDWARD
  GRAY, JR.,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00417-CR
 
Appeal from the
 
161st District Court
 
of Ector County, Texas
 
(TC#B-30,479)




 
MEMORANDUM OPINION
According to the documents filed in
this Court, Ben Edward Gray, Jr., was sentenced on June 24, 2003 for the
offense of possession of four grams or more but less than two hundred grams of
methamphetamine.  He filed a notice of
appeal on August 13, 2003.




A defendant=s notice of appeal must generally be
filed within thirty days after the day sentence is imposed or suspended.  Tex.
R. App. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).  Therefore, Gray=s notice of appeal was due on July
24, 2003.  A court of appeals may grant
an extension of time to file the notice of appeal if the notice is filed within fifteen days after the last day allowed and, within the
same period, a motion is filed in the court of appeals reasonably explaining
the need for the extension of time.  Tex. R. App. P. 26.3; Olivo, 918
S.W.2d at 522.  Gray did not file his
notice of appeal within the fifteen-day grace period and he did not file a
motion for extension of time.
A timely notice of appeal is
necessary to invoke this Court=s jurisdiction.  Olivo,
918 S.W.2d at 522.  Because Gray=s notice was untimely, we dismiss the
appeal for want of jurisdiction.  Gray=s counsel has filed a ASecond Motion for Extension of Time,@ requesting additional time for
filing an amended notice of appeal and the trial court=s certification of his right to
appeal.  Because of our disposition of
the appeal, we dismiss this motion as moot.
 
 
SUSAN
LARSEN, Justice
October 23, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)